911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ned N. CARY, Jr., Plaintiff-Appellant,v.David KIRK, Steven Reams, M.D., Karen Haskett, Defendants-Appellees.
No. 90-2089.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 19, 1990.Rehearing Denied Aug. 16, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  Richard B. Kellam, Senior District Judge.  (C/A No. 89-157-NN)
Ned N. Cary, Jr., appellant pro se.
John Anders Heilig, Joseph Tedford McFadden, Jr., Heilig, McKenry, Fraim & Lollar, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ned N. Cary, Jr. appeals from the district court's order which dismissed his Title VII action under Fed.R.Civ.P. 12(b)(6).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Cary v. Kirk, CA-89-157-NN (E.D.Va. May 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.